Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the adhesive region” in line 4. It is unclear if the limitation is included in the at least one adhesive region in line 2. For examination purposes, the at least one adhesive region is interpreted to include the limitation. Further, claim 1 recites the limitation “the recess” in line 5. It is unclear if the limitation is included in the at least one recess in lines 3-4. For examination purposes, the at least one recess is being interpreted to include the limitation. Therefore, the scope of the claim is indefinite.

Claim 6 recites the limitation “a plurality of cup-like or channel-shaped recesses” lines 1-2. It is unclear whether applicant is introducing a new recess or if the limitation is included in the at least one recess previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as part of the at least one recess. 

Claim 7 recites the limitation “at least two of the cup-like or channel-shaped recesses” in lines 1-2. It is unclear whether applicant is introducing a new recess or if the limitation is included in the at least one recess previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as part of the at least one recess.

Claim 8 recites the limitation “a plurality of cup-like or channel-shaped recesses” lines 1-2. It is unclear whether applicant is introducing a new recess or if the limitation is included in the at least one recess previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as part of the at least one recess.

Claim 9 recites the limitation “the recesses” in line 9. It is unclear which recess (at least one recess in claim 1 and plurality of cup-like or channel-shaped recesses in claim 8) the applicant is referring to. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as part of the at least one recess of claim 1.

Claim 10 recites the limitation “the recesses” in lines 1-2. It is unclear if the limitation is included in the at least one recess previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one recess is being interpreted to include the limitation. 

Claim 11 recites the limitation “the recesses” in line 2. It is unclear if the limitation is included in the at least one recess previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the at least one recess is being interpreted to include the limitation. Further, claim 11 recites the limitation “above the recess”. It is unclear what the limitation is positively claiming. 

Claim 14 recites the limitation "the prosthesis socket component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation “the adhesive region” in line 4. It is unclear if the limitation is included in the at least one adhesive region in lines 2-3. For examination purposes, the at least one adhesive region is interpreted to include the limitation. Further, claim 15 recites the limitation “the recess” in line 6. It is unclear if the limitation is included in the at least one recess in line 3. For examination purposes, the at least one recess is being interpreted to include the limitation. Therefore, the scope of the claim is indefinite.  Claim 15 further recites the limitation “the second surface covers at least one recess” in lines 8-9.  It is unclear if the limitation is referring to the same previously recited at least one recess or introducing another at least one recess.  For examination purposes, the above limitation is being interpreted as “the second surface covers the at least one recess.

Claim 17 recites the limitation “a plurality of cup-like or channel-shaped recesses” lines 1-2. It is unclear whether applicant is introducing a new recess or if the limitation is included in the at least one recess previously established in claim 15. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as part of the at least one recess.

Claim 18 recites the limitation “at least two of the cup-like or channel-shaped recesses” in lines 1-2. It is unclear whether applicant is introducing a new recess or if the limitation is included in the at least one recess previously established in claim 15. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as part of the at least one recess.

Claim 19 recites the limitation “a plurality of cup-like or channel-shaped recesses” lines 1-2. It is unclear whether applicant is introducing a new recess or if the limitation is included in the at least one recess previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as part of the at least one recess.

Claim 20 recites the limitation “the adhesive region” in line 3. It is unclear if the limitation is included in the adhesive first surface in line 2. For examination purposes, the adhesive first surface is being interpreted to include the limitation. Further, claim 20 recites the limitation “a plurality of cup-like or channel-shaped recesses” in line 6. It is unclear whether applicant is introducing a new recess or if the limitation is included in the at least one recess in lines 2-3. For examination purposes, the limitation is being interpreted as part of the at least one recess. Further, claim 20 recites the limitation “the recess” in lines 8 and 10-11. It is unclear which recess (at least one recess in lines 2-3 and plurality of cup-like or channel-shaped recesses in line 6) the applicant is referring to. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted as part of the at least one recess in lines 2-3.  Claim 20 further recites the limitation “the second surface covers at least one recess” in lines 10-11.  It is unclear if the limitation is referring to the same previously recited at least one recess or introducing another at least one recess.  For examination purposes, the above limitation is being interpreted as the second surface covers the at least one recess.

Claims 2, 3, 5, 12, 13, and 16 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claims 1 or 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Present claims 1, 15, and 20 are currently drawn to an apparatus, which include recited limitations that define functionality and/or operation of the claimed apparatus.  The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements, and these taught elements are capable of  
performing the recited functions of the apparatus claims.
A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. 
Cir. 1990)) 
The United States Court of Appeals for the Federal Circuit stated in In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997):
A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court [the United States Court of Customs and Patent Appeals] stated in Swinehart, 439 F.2d at 213:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
The “reason to believe” enunciated in Schreiber can be supported by showing similarities between the claimed structure for performing the recited function and the prior art apparatus structure. Schreiber, 128 F.3d at 1477-78; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where . . . the claimed and prior art products are identical or substantially identical, or . . . , the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 
705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).Courts have interpreted functional language in an apparatus claim as requiring that the apparatus possess the capability of performing the recited function. Intel Corp. v. U.S. Int'l Trade Comm'n, 946 F.2d 821, 832 (Fed. Cir. 1991) However, no recognition of such capability in the prior art is required. Schering Corp. v. Geneva Pharmaceuticals, Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fay et al. (US Patent No. 5,387,245), hereinafter Fay.

Regarding claim 1, Fay discloses an orthopedic device, comprising a main body (Fig. 1 – outer liner 14) with a first surface (Fig. 1 – inner liner 12) which is provided with at least one adhesive region (Fig. 1 – adhesive 30), wherein at least one recess is provided in the main body (Fig. 2 – bladder 32), said at least one recess being at least partially formed behind the adhesive region (Column 5 line 63 – column 8 line 15) and being provided with a pressure and/or suction port (Fig. 4 – valve 37), wherein the first surface is designed to be at least partially sucked into the recess when a negative pressure is applied in the at least one recess and/or to be pushed out when a positive pressure is applied.
Regarding the claims recitation that the instant invention the first surface is designed to be at least partially sucked into the recess when a negative pressure is applied in the at least one recess and/or to be pushed out when a positive pressure is applied, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Fay discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.

Regarding claim 2, Fay discloses the orthopedic device of claim 1 wherein the first surface is formed separately from the main body and is secured thereon (Column 2 lines 63-65 – liner is formed by placing two liners of equal size in nested relation).

Regarding claim 12, Fay discloses the orthopedic device of claim 1, wherein the first surface is produced from an elastic material (Column 4 lines 54-55 – inner liner 12 and outer liner 14 are both made of elastic material).

Regarding claim 13, Fay discloses the orthopedic device of claim 1, wherein the orthopedic device is designed as a prosthesis socket (Column 2 lines 56-60 – liner is a stump-receiving socket).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Carlson et al. (US Pub. No 2002/0128580 A1), hereinafter Carlson.

Regarding claim 3, Fay discloses the orthopedic device of claim 1, but does not disclose that a side of the main body lying opposite the first surface, a second, separate surface is secured which at least covers the at least one recess.  However, Carlson discloses an analogous orthopedic device wherein on a side of the main body (Fig. 5 – stretch fabric layer 40) lying opposite the first surface, a second, separate surface (Fig. 5 – low friction outer surface 39 is located opposite the pressure sensitive adhesive layer 44) is secured which at least covers the at least one recess (Fig. 5 depicts the outer surface 39 covering the recess of the stretch fabric layer 40; Paragraph 0045).
Fay and Carlson are both considered to be analogous to the claimed invention because they both disclose a fabric that is used for cushioning for a prosthetic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Fay with Carlson for the purpose of lowering the magnitude of tangential tractions that the surface of the object can exert against the skin (Paragraph 0011).

Regarding claim 5, Fay discloses the orthopedic device of claim 1, but does not disclose the entire first surface is designed to be adhesive. However, Carlson teaches the entire first surface is designed to be adhesive (Paragraph 0047 – adhesive layer 44 extends all the way across the foam so there is no open center).
Fay and Carlson are both considered to be analogous to the claimed invention because they both disclose a fabric that is used for cushioning for a prosthetic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first surface of Fay with Carlson for the purpose of adhering the patch or piece of material into a certain desired position (Paragraph 0013).

Regarding claim 15, Fay discloses an orthopedic device, the device comprising: a main body (Fig. 1 – outer liner 14) with a first surface (Fig. 1 – inner liner 12) which is provided with at least one adhesive region (Fig. 1 – adhesive 30), the main body further comprising at least one recess (Fig. 1 – bladder 32) at least partially formed behind the adhesive region (Column 5 line 63 – column 8 line 15) and a pressure and/or suction port (Fig. 4 – valve 37), wherein the first surface is designed to be at least partially sucked into the recess when a negative pressure is applied in the at least one recess and/or to be pushed out when a positive pressure is applied, but does not disclose the main body further comprising a second surface substantially opposite the first surface and wherein the second surface covers at least one recess of the main body. However, Carlson teaches the main body further comprising a second surface (Fig. 5 - low friction outer surface 39) substantially opposite the first surface (Fig. 5 – low friction outer surface 39 is located opposite the pressure sensitive adhesive layer 44) and wherein the second surface covers at least one recess of the main body (Fig. 5 depicts the outer surface 39 covering the recess of the stretch fabric layer 40).
Regarding the claims recitation that the instant invention the first surface is designed to be at least partially sucked into the recess when a negative pressure is applied in the at least one recess and/or to be pushed out when a positive pressure is applied, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Fay and Carlson discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.
Fay and Carlson are both considered to be analogous to the claimed invention because they both disclose a fabric that is used for cushioning for a prosthetic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Fay with Carlson for the purpose of lowering the magnitude of tangential tractions that the surface of the object can exert against the skin (Paragraph 0011).

Regarding claim 16, Fay view of Carlson discloses the orthopedic device of claim 15, but does not disclose wherein the entire first surface is designed to be adhesive. However, Carlson teaches wherein the entire first surface is designed to be adhesive (Paragraph 0047 – adhesive layer 44 extends all the way across the foam so there is no open center).
Fay and Carlson are both considered to be analogous to the claimed invention because they both disclose a fabric that is used for cushioning for a prosthetic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first surface of Fay with Carlson for the purpose of adhering the patch or piece of material into a certain desired position (Paragraph 0013).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Carlson, and further in view of Carstens (US Pub. No 2010/0070051 A1).

Regarding claim 11, Fay in view of Carlson discloses the orthopedic device of claim 5, but does not disclose wherein the adhesive region is arranged exclusively above the recesses. However, Carstens teaches wherein the adhesive region (Fig. 11 – adhesive means 71 and 72) is arranged exclusively above the recesses (Fig. 11 – pump chamber 34 ; Fig. 11 depicts that adhesive means 71 and 72 are located exclusively on one side of the pump chamber 34. This is consistent with instant specification as “above” is not defined).
Fay and Carstens are both considered to be analogous to the claimed invention because they both disclose a prosthetic socket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive region of Fay in view of Carlson with Carstens for the purpose of transmitting tensile forces (Paragraph 0011).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Phillips (US Pub. No 2003/0078674 A1).

	Regarding claim 6, Fay discloses the orthopedic device of claim 1, but does not disclose a plurality of cup-like or channel-shaped recesses are arranged in the main body and are fluidically connected to the pressure and/or suction port. However, Phillips teaches a plurality of cup-like or channel-shaped recesses are arranged in the main body (Fig. 8 – cell pack 800) and are fluidically connected to the pressure and/or suction port (Fig. 8 – port 807).
	Fay and Phillips are both considered to be analogous to the claimed invention because they both disclose a prosthetic liner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recesses of Fay with Phillips for the purpose of allowing individual control over volume in specific desired locations around the socket (Paragraph 0014).

	Regarding claim 7, Fay in view of Phillips discloses the orthopedic device of claim 6, wherein at least two of the cup-like or channel-shaped recesses in the main body are fluidically connected to the pressure and/or suction port via a valve. However, Phillips teaches at least two of the cup-like or channel-shaped recesses in the main body are fluidically connected to the pressure and/or suction port via a valve (Paragraph 0095 – fluid valve is attached at end of tubing extending from the wall of the component).
	Fay and Phillips are both considered to be analogous to the claimed invention because they both disclose a prosthetic liner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recesses of Fay with Phillips for the purpose of allowing individual control over volume in specific desired locations around the socket (Paragraph 0014).

Regarding claim 8, Fay discloses the orthopedic device of claim 1, but does not disclose a plurality of cup-like or channel-shaped recesses are arranged in the main body and are fluidically connected to one another. However, Phillips teaches a plurality of cup-like or channel-shaped recesses (Fig. 8 – cell pack 800) are arranged in the main body and are fluidically connected to one another (Fig. 8 – interconnected tubes).
Fay and Phillips are both considered to be analogous to the claimed invention because they both disclose a prosthetic liner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recesses of Fay with Phillips for the purpose of allowing individual control over volume in specific desired locations around the socket (Paragraph 0014).

Regarding claim 9, Fay in view of Phillips discloses orthopedic device of claim 8, but does not disclose throttles or valves are arranged in the fluidic connections between the recesses. However, Phillips teaches throttles or valves are arranged in the fluidic connections between the recesses (Paragraph 0091 – valves are provided between individual cells).
Fay and Phillips are both considered to be analogous to the claimed invention because they both disclose a prosthetic liner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recesses of Fay with Phillips for the purpose of providing a more active control of fluid flow (Paragraph 0091).

Regarding claim 10, Fay discloses the orthopedic device of claim 1, but does not disclose the recesses extend as far as an edge of the orthopedic device. However, Phillips teaches the recesses extend as far as an edge of the orthopedic device (Fig. 6 depicts cells 602 extending to an edge of the orthopedic device).
Fay and Phillips are both considered to be analogous to the claimed invention because they both disclose a prosthetic liner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recesses of Fay with Phillips for the purpose of providing the required support for the residual limb (Paragraph 0088).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Carstens. 

Regarding claim 14, Fay discloses the orthopedic device of claim 1, but does not disclose wherein the prosthesis socket component has fastening devices for reversible fastening to a dimensionally stable outer socket. However, Carstens teaches wherein the prosthesis socket component has fastening devices for reversible fastening to a dimensionally stable outer socket (Fig. 2 – adapter pieces 9 is secured on the socket 2).
Fay and Carstens are both considered to be analogous to the claimed invention because they both disclose a prosthetic socket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the socket of Fay in view of Carlson with Carstens for the purpose of attaching an artificial foot to the prosthesis socket (Paragraph 0034).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Carlson, and further in view of Phillips.

	Regarding claim 17, Fay in view of Carlson discloses the orthopedic device of claim 15, but does not disclose wherein a plurality of cup-like or channel-shaped recesses are arranged in the main body and are fluidically connected to the pressure and/or suction port. However, Phillips teaches wherein a plurality of cup-like or channel-shaped recesses are arranged in the main body and are fluidically connected to the pressure and/or suction port valve (Paragraph 0095 – fluid valve is attached at end of tubing extending from the wall of the component).
	Fay and Phillips are both considered to be analogous to the claimed invention because they both disclose a prosthetic liner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recesses of Fay in view of Carlson with Phillips for the purpose of allowing individual control over volume in specific desired locations around the socket (Paragraph 0014).

	Regarding claim 18, Fay in view of Carlson discloses the orthopedic device of claim 17, but does not disclose wherein at least two of the cup-like or channel-shaped recesses are fluidically connected to the pressure and/or suction port via a valve. However, Phillips teaches wherein at least two of the cup-like or channel-shaped recesses are fluidically connected to the pressure and/or suction port via a valve (Paragraph 0095 – fluid valve is attached at end of tubing extending from the wall of the component).
	Fay and Phillips are both considered to be analogous to the claimed invention because they both disclose a prosthetic liner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recesses of Fay in view of Carlson with Phillips for the purpose of allowing individual control over volume in specific desired locations around the socket (Paragraph 0014).

Regarding claim 19, Fay in view of Carlson discloses the orthopedic device of claim 15, but does not disclose a plurality of cup-like or channel-shaped recesses are arranged in the main body and are fluidically connected to one another. However, Phillips teaches disclose a plurality of cup-like or channel-shaped recesses are arranged in the main body and are fluidically connected to one another. (Fig. 8 – interconnected tubes).
Fay and Phillips are both considered to be analogous to the claimed invention because they both disclose a prosthetic liner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recesses of Fay in view of Carlson with Phillips for the purpose of allowing individual control over volume in specific desired locations around the socket (Paragraph 0014).

Regarding claim 20, Fay discloses an orthopedic device, the device comprising: a main body (Fig. 1 – outer liner 14) with an adhesive first surface (Fig. 1 – inner liner 12 with adhesive 30), the main body further comprising at least one recess (Fig. 2 – bladder 32) at least partially formed behind the adhesive region (Column 5 line 63 – column 8 line 15), and a pressure and/or suction port (Fig. 4 – valve 37), wherein the first surface is designed to be at least partially sucked into the recess when a negative pressure is applied in the at least one recess and/or to be pushed out when a positive pressure is applied, but does not disclose a second surface substantially opposite the first surface; and a plurality of cup-like or channel-shaped recesses fluidically connected to the pressure and/or suction port; and wherein the second surface covers at least one recess of the main body. However, Carlson teaches a second surface (Fig. 5 – low friction outer surface 39) substantially opposite the first surface (Fig. 5 – low friction outer surface 39 is located opposite the pressure sensitive adhesive layer 44) and wherein the second surface covers at least one recess of the main body (Fig. 5 depicts the outer surface 39 covering the recess of the stretch fabric layer 40) and Phillips teaches a plurality of cup-like or channel-shaped recesses (Fig. 8 – cell pack 800) fluidically connected to the pressure and/or suction port (Paragraph 0095 – fluid valve is attached at end of tubing extending from the wall of the component).
Regarding the claims recitation that the instant invention the first surface is designed to be at least partially sucked into the recess when a negative pressure is applied in the at least one recess and/or to be pushed out when a positive pressure is applied, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Fay and Carlson discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.
Fay, Phillips, and Carlson are all considered to be analogous to the claimed invention because they all disclose a fabric that is used for cushioning for a prosthetic. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liner of Fay with Carlson and Phillips for the purpose of lowering the magnitude of tangential tractions that the surface of the object can exert against the skin (Paragraph 0011 of Carlson) and allowing individual control over volume in specific desired locations around the socket (Paragraph 0014 of Phillips).

Election/Restrictions
Applicant's election of withdrawing claim 4 in the reply filed on November 2, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klutts (US Pub. No 2016/0206448 A1) teaches a liner with a core
Shane et al. (US Patent No 5,156,629) teaches a prosthetic insert that is controlled pneumatically with a series of air pockets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Thursday 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786